FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JAIME PEREZ-ENRIQUEZ,                       
                             Petitioner,            No. 03-70244
                    v.
                                                    Agency No.
                                                    A92-002-074
ALBERTO R. GONZALES,* Attorney
General,                                              ORDER
                     Respondent.
                                            
                         Filed June 14, 2005

 Before: Cynthia Holcomb Hall and Consuelo M. Callahan,
Circuit Judges, and William O. Bertelsman,** Senior Judge.


                              OPINION

   The panel’s September 9, 2004, opinion is withdrawn. The
new opinion is filed concurrently with this order. The petition
for rehearing and suggestion for rehearing en banc is denied
as moot. The parties may file a new petition for rehearing or
suggestion for rehearing en banc as provided for by Federal
Rule of Appellate Procedure 40.




  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).
  **The Honorable William O. Bertelsman, Senior United States District
Judge for the Eastern District of Kentucky, sitting by designation.

                                 7029
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.